                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STUDENTS FOR FAIR                             )
ADMISSIONS, INC.,                             )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )      1:14CV954
                                              )
THE UNIVERSITY OF NORTH                       )
CAROLINA AT CHAPEL HILL, et al,               )
                                              )
                       Defendants.            )

                                            ORDER

       This matter is before the Court on a motion pursuant to Local Rule 7.5 by Asian

Americans Advancing Justice and Organizations and Professors Supporting Holistic

Admissions Policies seeking leave to file a brief as amici curiae in response to Plaintiff’s

Motion for Summary Judgment. (ECF No. 178.)

       IT IS ORDERED that the motion is DENIED.

       This, the 10th day of April 2019.


                                              /s/ Loretta C. Biggs
                                              United States District Judge




      Case 1:14-cv-00954-LCB-JLW Document 185 Filed 04/10/19 Page 1 of 1
